NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHIKEB SADDOZAI,                                No.    21-55062

                Plaintiff-Appellant,            D.C. No. 5:20-cv-01010-DOC-DFM

 v.
                                                MEMORANDUM*
P. BIRDSONG, Ironwood State Prison
Appeal Coordinator, individual and official
capacity; NEIL MCDOWELL, Warden,
Warden for Ironwood State Prison,
individual and official capacity;
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND REHABILITATION,
Director; individual and official capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Shikeb Saddozai appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C § 1983 action concerning the inmate

grievance process. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion a dismissal for failure to prosecute. Carey v. King, 856 F.2d

1439, 1440 (9th Cir. 1988). We affirm.

      The district court did not abuse its discretion in dismissing Saddozai’s action

because Saddozai failed to file an amended complaint, a notice of election to stand

on his complaint, or a request for an additional extension of time, despite being

warned that failure to respond would result in dismissal. See id. (factors to be

considered in determining whether to dismiss an action for failure to prosecute).

      AFFIRMED.




                                          2                                   21-55062